Order entered November 28, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01463-CV

        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND CREDIT SUISSE
                 SECURITIES (USA) LLC, Appellants/Cross-Appellees

                                               V.

                 CLAYMORE HOLDINGS, LLC, Appellee/Cross-Appellant

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-07858-G

                                           ORDER
        Before the Court is Claymore Holdings, LLC’s, appellee/cross-appellant, November 18,

2016 “unopposed motion for an extension of time to file appellee’s brief, cross-appellees’ brief,

and reply briefs.” We GRANT the motion.

        We ORDER Claymore Holdings, LLC’s and Credit Suisse AG and Cayman Islands

Branch and Credit Suisse Securities (USA) LLCs’ briefs be filed no later than December 28,

2016.

        We further ORDER the parties’ reply briefs be filed no later than February 17, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE